UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2013 Or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period fromto Commission File Number 000-24085 AXT, INC. (Exact name of registrant as specified in its charter) DELAWARE 94-3031310 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 4281 Technology Drive, Fremont, California 94538 (Address of principal executive offices)(Zip code) (510) 683-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 3, 2013 Common Stock, $0.001 par value AXT, INC. FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income (loss) for the three months ended March 31, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 6 Notes To Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 45 Signatures 46 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) AXT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except per share data) March 31, December 31, 2012 (1) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $270 and $245 as of March 31, 2013 and December 31, 2012, respectively Inventories Related party notes receivable –current Prepaid expenses and other current assets Total current assets Long-term investments Property, plant and equipment, net Related party notes receivable – long-term Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term portion of royalty payments Other long-term liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders’ equity: Preferred stock, $0.001 par value; 2,000 shares authorized; 883 shares issued and outstanding as of March 31, 2013 and December 31, 2012 (Liquidation preference of$6.0 million and $5.9 million as of March 31, 2013 and December 31, 2012, respectively) Common stock, $0.001 par value per share; 70,000 shares authorized; 32,654 and 32,471 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively 32 32 Additional paid-in capital Accumulated deficit (61,447 ) (59,047 ) Accumulated other comprehensive income AXT, Inc. stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. The condensed consolidated balance sheet at December 31, 2012 has been derived from the audited consolidated financial statements at that date. 3 Table of Contents AXT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share data) Three Months Ended March 31, Revenue $ $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income (loss) from operations (1,263 ) Interest income, net 31 88 Equity in earnings of unconsolidated joint ventures Other expense, net (825 ) (489 ) Income (loss) before provision for income taxes (1,775 ) Provision for income taxes (184 ) (375 ) Net income (loss) (1,959 ) Less: Net income attributable to noncontrolling interests (441 ) (1,317 ) Net income (loss) attributable to AXT, Inc. $ ) $ Net income (loss) attributable to AXT, Inc. per common share: Basic $ ) $ Diluted $ ) $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 Table of Contents AXT, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited, in thousands) Three Months Ended March 31, Net income (loss) $ (1,959 ) $ Other comprehensive income (loss), net of tax: Change in foreign currency translation gain, net of tax Change in unrealized gain (loss) on available-for-sale investments, net of tax (17 ) Total other comprehensive income, net of tax Comprehensive income (loss) (1,569 ) Less: Comprehensive income attributable to the noncontrolling interests (498 ) (1,384 ) Comprehensive income (loss) attributable to AXT, Inc. $ ) $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents AXT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization of marketable securities premium 71 Stock-based compensation Loss on disposal of property, plant and equipment — 29 Changes in assets and liabilities: Accounts receivable, net Inventories Prepaid expenses and other current assets (1,740 ) Other assets Accounts payable Accrued liabilities (164 )* (1,108 )* Other long-term liabilities (270 ) (459 ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment (1,349 ) (1,124 ) Purchases of available-for-sale securities (12,410 ) (3,079 ) Proceeds from maturities of available-for-sale securities Net cash used in investing activities (5,629 ) (1,503 ) Cash flows from financing activities: Proceeds from common stock options exercised Dividends paid by joint ventures (532 ) (3,384 ) Net cash used in financing activities (276 ) (3,165 ) Effect of exchange rate changes on cash and cash equivalents 87 Net increase (decrease) in cash and cash equivalents (4,842 ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ *Dividends accrued but not paid by joint ventures of $2,365 and $655 was included in accrued liabilities as of March 31, 2013 and March 31, 2012, respectively. See accompanying notes to condensed consolidated financial statements. 6 Table of Contents AXT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying condensed consolidated financial statements of AXT, Inc. (“AXT,” the “Company,” “we,” “us,” and “our” refer to AXT, Inc. and all of its consolidated subsidiaries) are unaudited, and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, the year-end condensed consolidated balance sheet data was derived from our audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. In the opinion of our management, the unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, considered necessary to present fairly the financial position, results of operations and cash flows of AXT and our consolidated subsidiaries for all periods presented. Our management has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America. Actual results could differ materially from those estimates. The results of operations are not necessarily indicative of the results to be expected in the future or for the full fiscal year. It is recommended that these condensed consolidated financial statements be read in conjunction with our consolidated financial statements and the notes thereto included in our 2012 Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) on March 15, 2013. The consolidated financial statements include the accounts of AXT, our wholly-owned subsidiary, Beijing Tongmei Xtal Technology Co, Ltd., and our majority-owned subsidiaries, Beijing JiYa Semiconductor Material Co., Ltd, Nanjing Jin Mei Gallium Co., Ltd and Beijing BoYu Semiconductor Vessel Craftwork Technology Co., Ltd. All significant inter-company accounts and transactions have been eliminated. Investments in business entities in which we do not have control, but have the ability to exercise significant influence over operating and financial policies (generally 20-50% ownership), are accounted for by the equity method. For majority-owned subsidiaries, we reflect the noncontrolling interest of the portion we do not own on our condensed consolidated balance sheets in stockholders’ equity and in our condensed consolidated statements of operations. Certain prior period amount in our condensed consolidated statements of operations has been reclassified to conform to the current period presentation. We reclassified $154,000 from “other expense, net” to “equity in earnings of unconsolidated joint ventures” for the three months ended March 31, 2012. 7 Table of Contents Note 2. Investments and Fair Value Measurements Our cash, cash equivalents and investments are classified as follows (in thousands): March 31, 2013 December 31, 2012 Gross Gross Gross Gross Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair Cost Gain (Loss) Value Cost Gain (Loss) Value Classified as: Cash $ $
